DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,226,457. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations is disclosed in claim 1 of the corresponding ‘457 patent as seen in the table below.
Application 17/454918
Patent 11,226,457
1. An optical assembly, comprising:
a photonic chip comprising at least one waveguide; and
a submount on which a laser is mounted, wherein the photonic chip comprises an etched facet creating a cavity in the photonic chip, wherein the laser is disposed within the cavity, wherein the cavity comprises at least one pillar extending in a direction towards the laser and the submount, wherein the laser comprises at least one receptacle that mates with the at least one pillar,
wherein the laser is edge coupled to the photonic chip and optically aligned with the at least one waveguide.
1. An optical assembly, comprising:
a photonic chip comprising at least one waveguide; 
a submount on which a laser is mounted, wherein the photonic chip comprises an etched facet creating a cavity in the photonic chip, wherein the laser is disposed within the cavity, wherein the cavity comprises at least one pillar extending in a direction towards the laser and the submount, wherein the laser comprises at least one receptacle that mates with the at least one pillar; and 
a spacer attached to the photonic chip on a first side of the spacer and to the submount on a second side of the spacer, wherein a thickness of the spacer aligns the laser such that the laser is edge coupled to the photonic chip and optically aligned with the at least one waveguide.


Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,226,457. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations is disclosed in claim 4 of the corresponding ‘457 patent.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,226,457. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations is disclosed in claim 5 of the corresponding ‘457 patent.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,226,457. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations is disclosed in claim 1 of the corresponding ‘457 patent.
Allowable Subject Matter
Claim 1-7 would be allowable if rewritten or amended to overcome the double patenting rejections set forth in this Office action.  Prior art fails to teach or suggest a laser disposed within a cavity of a photonic chip, wherein the cavity comprises at least one pillar extending in a direction towards the laser and the submount, wherein the laser comprises at least one receptacle that mates with the at least one pillar, when considered in view of the rest of the limitations of the base claim.
Claims 8-20 are allowed.  Prior art fails to teach or suggest a laser optical assembly and a method of using the same, comprising a laser disposed within a cavity of a photonic chip, wherein the cavity comprises at least one pillar extending in a direction towards the laser and the submount, wherein the laser comprises at least one receptacle that mates with the at least one pillar, when considered in view of the rest of the limitations of the base claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US10168497 discloses a self-alignment apparatus for laser; CA1278910 discloses a method of mounting two substrates together using matching grooves and ridges; US5721797 discloses a mounting configuration of laser and substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177. The examiner can normally be reached 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE Y PENG/               Primary Examiner, Art Unit 2883